Citation Nr: 0101579	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  96-14 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, shown as intervertebral disc syndrome.

2.  Entitlement to service connection for a right knee 
disorder, secondary to the veteran's service-connected right 
ankle disability.

3.  Entitlement to an initial compensable evaluation for 
residuals of a fractured right ankle.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had verified active service from October 1977 to 
Aril 1978.  The record indicates that the veteran has reserve 
duty and that he was on active duty for training on March 13, 
1987, when he fell and broke his right ankle.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.


REMAND

Service connection for residuals of a fractured right ankle 
was granted in a February 1995 rating decision, and a 
noncompensable evaluation was initially assigned.  The 
veteran appealed this initial evaluation, and a 
noncompensable evaluation remains in effect and is the 
subject of this appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).

A review of the record reflects the veteran's contentions 
that when he fell and broke his ankle on a training exercise 
in March 1987, he also hurt his back.  Additionally, the 
veteran contends that he developed a right knee disorder, as 
a result of his service-connected right ankle disability.

The veteran was purportedly scheduled for a VA joints 
examination in October 1996.  An administrative note 
contained in the veteran's claims file indicates that the 
examination was cancelled, as the veteran failed to appear.  
In December 1996, the veteran submitted VA Form 21-4138 
(Statement in Support of Claim) in response to the RO's 
November 1996 rating decision, in which he stated that he had 
never received notice of the scheduled VA examination.  In 
this respect, the Board notes that it cannot find any notice 
from the RO to the veteran informing him of his scheduled VA 
examination.  Further, the Board does not see any evidence 
that the RO rescheduled the VA examination and provided the 
veteran with proper notice.

Current review of the veteran's claims file also reveals the 
existence of numerous records and documents in Spanish, with 
no accompanying English translation.  The Board cannot 
address the merit of the veteran's appeal as to all three 
issues absent English translations of these records and 
documents.

Therefore, in light of the above, and pursuant to due process 
considerations and to VA's newly defined duty to assist the 
veteran, see Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (November 9, 2000), the issues of 
entitlement to service connection for a low back disorder, 
shown as intervertebral disc syndrome; entitlement to service 
connection for a right knee disorder, secondary to the 
veteran's service-connected right ankle disability; and 
entitlement to an initial compensable evaluation for 
residuals of a fractured right ankle will not be decided 
pending a REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-October 1996 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's service-connected 
right ankle disability and his low back 
and right knee, should be obtained and 
incorporated into the veteran's claims 
file.  If any records received are in 
Spanish, they should be translated into 
English, and the translations should be 
incorporated into the veteran's claims 
file, along with the original copies in 
Spanish.

Additionally, those records and documents 
marked in the veteran's claims file 
should be translated into English, with 
the translations incorporated into the 
veteran's claims file.  The records and 
documents to be translated are either 
marked with a paperclip or enveloped by a 
rubber band.

2.  Subsequent to accomplishment of the 
above, a VA orthopedic examination should 
be scheduled and conducted, in order to 
determine the nature and etiology of the 
veteran's low back disorder and his right 
knee disorder, as well as the severity of 
his service-connected right ankle 
disability.  All suggested studies should 
be performed (including range of motion 
testing of the right ankle), and the 
examiner should obtain a detailed medical 
history, as well as a detailed listing of 
subjective complaints, from the veteran 
as to his low back disorder, his right 
knee disorder, and his right ankle 
disability.  All findings should be 
recorded in detail.

Additionally, the examiner should comment 
on the etiology of the veteran's low back 
disorder and right knee disorder and 
offer an opinion as to whether it is at 
least as likely as not that either or 
both are related to the veteran's 
service, including the in-service fall in 
March 1987.  In the alternative, the 
examiner should also offer an opinion as 
to whether the veteran's service-
connected right ankle disability 
proximately caused or aggravated the 
veteran's low back disorder and right 
knee disorder.  The examiner should 
provide the rationale for any opinions 
expressed.  If the examiner cannot 
express an opinion without resort to 
speculation, he or she should so state.

3.  The claims file and a separate copy 
of this remand must be made available to 
and be reviewed by the examiner in 
conjunction with the attendant 
examination.

4.  The veteran should be advised that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2000).  The RO 
must document its notice to the veteran 
as to this examination in the veteran's 
claims file.

5.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the  examiner for corrective 
action.

6.  The RO should then review the 
veteran's claim as to the propriety of a 
grant of service connection for a low 
back disorder and a right knee disorder, 
either on a direct basis or as secondary 
to the veteran's service-connected right 
ankle disability, considering all 
pertinent law and regulations, in light 
of any additional treatment records 
obtained and translated and the 
examination report and any opinions 
expressed therein.  The RO is reminded of 
the possible applicability of Allen v. 
Brown, 7 Vet. App. 439 (1995).

If the veteran's claim as to any issue on 
appeal remains in a denied status, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include a full 
discussion of the actions taken and the 
reasons and bases for such actions.  The 
applicable response time should be 
allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




